 



Exhibit 10.6(b)
EXECUTION VERSION
INTERCREDITOR AGREEMENT
THIS INTERCREDITOR AGREEMENT (as amended, supplemented or otherwise modified
from time to time, this “Agreement”), dated as of July 31, 2007, is made by and
among the institutional investors listed under the caption “Noteholders” on the
signature pages hereto (collectively, together with the other holders from time
to time of the hereinafter described NPA Notes and their successors and assigns,
the “Noteholders”); Capital One, National Association, and Union Bank of
California, N.A. (collectively, together with the other lenders from time to
time party to the hereinafter described Bank Loan Agreement and their successors
and assigns, the “Banks”); Capital One, National Association, as agent for the
Banks (in such capacity, the “Bank Agent”), and The Bank of New York Trust
Company, N.A., as collateral agent for the Noteholders (together with its
successors and assigns in such capacity, the “Noteholder Collateral Agent”).
RECITALS
A. GMX Resources Inc., an Oklahoma corporation (the “Company”), and the initial
Noteholders signatory hereto are entering into a Note Purchase Agreement, dated
as of even date herewith (as amended, supplemented and otherwise modified from
time to time, the “Note Agreement”), pursuant to which the Company will issue
and such Noteholders will purchase the Company’s Senior Subordinated Secured
Notes, Series A, due 2012 in the aggregate principal amount of $30,000,000
(including any notes delivered in substitution or exchange therefor, the
“Series A Notes”). Further, the Note Agreement contemplates that the Company,
subject to the satisfaction of the conditions specified therein, may hereafter
issue additional Senior Subordinated Secured Notes (including any notes
delivered in substitution or exchange therefor, the “Additional Notes” and,
together with the Series A Notes, the “NPA Notes”), which Additional Notes shall
be secured ratably by and on a pari passu basis with the Series A Notes,
provided that the purchasers of such Additional Notes execute a Supplement to
the Intercreditor Agreement substantially in the form of Attachment A hereto and
that the issuance thereof is permitted by the Bank Agreement.
B. The Company and the Banks have entered into an Amended and Restated Loan
Agreement (as amended, supplemented, restated and otherwise modified from time
to time, and including any refinancing of the indebtedness thereunder, the “Bank
Loan Agreement”), dated as of June 7, 2006 and amended on the date hereof by the
Fifth Amendment to the Loan Agreement among the Company, the Bank Agent, and the
Union Bank of California, N.A., pursuant to which the Banks have agreed, subject
to the satisfaction of the conditions set forth therein, to extend credit to the
Company, in the form of loans and letters of credit, in an aggregate principal
amount of up to $100,000,000 under the current terms set forth therein.
C. Certain of the Banks or their Affiliates have entered, or may hereafter
enter, into Swap Agreements with the Company in connection with the Bank Loan
Agreement and the activities of the Company and its Subsidiaries.

 

1



--------------------------------------------------------------------------------



 



D. The Company and certain of its Subsidiaries have heretofore executed and
delivered, and may hereafter from time to time execute and deliver, various
mortgages, deeds of trust, security agreements, pledge agreements, deposit
account control agreements, assignments, letters-in-lieu, financing statements
and other documents required pursuant to the Bank Loan Agreement (the foregoing,
together with any amendments, restatements, supplements and other modifications
thereto, being collectively the “Bank Security Documents”) providing liens and
security interests in favor of the Senior Indebtedness Representative, for the
benefit of the Banks and any Bank Affiliates parties to any Swap Agreement, in
the property described in such Bank Security Documents in order to secure the
obligations under and in respect of the Bank Loan Agreement and such Swap
Agreements.
E. The Company and certain of its Subsidiaries, on the Date of Closing and
thereafter from time to time, will execute and deliver various mortgages, deeds
of trust, security agreements, pledge agreements, assignments, financing
statements and other documents required pursuant to the Note Agreement (the
foregoing, together with any amendments, restatements, supplements and other
modifications thereto, being collectively, the “Note Security Documents”),
providing liens and security interests in favor of the Noteholder Collateral
Agent for the benefit of the Noteholders in the property described in such Note
Security Documents in order to secure the obligations under and in respect of
the NPA Notes and the Note Agreement.
F. The Company, the Noteholders and the Banks have agreed that, from and after
the Date of Closing, the obligations of the Company and the Guarantors under and
in respect of the Bank Loan Documents are to be secured by all of the collateral
under the Bank Security Documents on a first priority basis whereas the
obligations of the Company and the Guarantors under and in respect of the Note
Documents are to be secured by all of the collateral under the Note Security
Documents on a second priority basis.
G. The Company, the Noteholders and the Banks have agreed that, from and after
the Date of Closing, the obligations of the Company and the Guarantors under and
in respect of Bank Loan Documents are to be senior in right of payment to the
obligations of the Company and the Guarantors under and in respect to the Note
Documents on the terms hereinafter set forth.
H. It is a condition precedent to the effectiveness of the amendment to the Bank
Loan Agreement described in Recital B above and the Note Agreement that this
Agreement shall have been executed and delivered in order to set forth the
agreement of the parties with respect to the subject matter hereof.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I
DEFINITIONS
The following terms, as used herein (whether in the singular or the plural
form), have the following meanings:
“Additional Notes” shall have the meaning specified in Recital A of this
Agreement.

 

2



--------------------------------------------------------------------------------



 



“Affiliate”, when used with respect to any Person, shall mean any other Person
controlling, controlled by or under common control with such first-mentioned
Person.
“Agreement” shall have the meaning specified in the preamble of this Agreement.
“Bank Agent” shall have the meaning specified in the preamble of this Agreement.
“Bank Loan Agreement” shall have the meaning specified in Recital B of this
Agreement.
“Bank Loan Documents” means, collectively, (a) the Bank Loan Agreement and the
Eligible Swap Agreements, (b) any note, bond or other instrument evidencing
Senior Indebtedness, (c) all Bank Security Documents, (d) all guarantees of the
Senior Indebtedness, (e) all other documents, instruments or agreements relating
to the Senior Indebtedness now or hereafter executed or delivered by and among
the Company, any Subsidiary, the Senior Indebtedness Representative or any Bank,
and (f) all renewals, extensions, amendments, modifications or restatements of
the foregoing.
“Banks” shall have the meaning specified in the preamble of this Agreement.
“Bank Security Documents” shall have the meaning specified in Recital D of this
Agreement.
“Blockage Period” means a Non-Payment Blockage Period or a Payment Blockage
Period.
“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York, Houston, Texas, or Tulsa, Oklahoma
are required or authorized to be closed.
“Company” shall have the meaning specified in Recital A of this Agreement.
“Date of Closing” shall mean July 31, 2007.
“Eligible Swap Agreement” means any present or future Swap Agreement between the
Company or any Subsidiary and any Bank or any Affiliate of any Bank. For the
avoidance of doubt, a Swap Agreement ceases to be an Eligible Swap Agreement if
the Person that is the counterparty to the Company under a Swap Agreement ceases
to be a Bank under the Bank Loan Agreement (or, in the case of an Affiliate of a
Bank, the lender affiliated therewith ceases to be a Bank under the Bank Loan
Agreement).

 

3



--------------------------------------------------------------------------------



 



“Enforcement Action” means, with respect to any Subordinated Obligations, any
enforcement of any right or remedy including any enforcement or foreclosure of
Liens granted by the Company or any Subsidiary to secure any or all of such
Subordinated Obligations, any enforcement or foreclosure of Liens on any capital
stock or other equity interests in the Company or any Subsidiary which may be
granted by the Company or its Subsidiaries or any holder of equity in the
Company to secure any or all of such Subordinated Obligations, or any other
efforts to collect proceeds from the Company’s or any of its Subsidiary’s assets
or properties (including proceeds of production) to satisfy the Subordinated
Obligations, including, without limitation, the commencement, or the joining
with any other creditor of the Company or any Subsidiary in the commencement, of
any Insolvency Proceeding against the Company or any Subsidiary; provided, that
none of the following shall constitute an Enforcement Action: (a) acceleration
of any of the Subordinated Obligations following any Senior Indebtedness
Acceleration (provided that such Senior Indebtedness Acceleration has not
previously been rescinded), (b) actions by any Noteholder to obtain possession
of or receive Reorganization Securities, or (c) any action described above taken
during the existence of any Insolvency Proceeding subject to the jurisdiction of
a court of competent authority.
“Event of Default” shall have the meaning specified in the Note Agreement.
“Guarantor” shall mean any Subsidiary or other Person that guarantees all or any
portion of the obligations of the Company under any Bank Loan Document or any
Note Document.
“Insolvency Proceeding” shall mean (a) any voluntary or involuntary case, action
or proceeding before any governmental authority having jurisdiction over the
applicable Person or its assets relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors or other similar arrangement in
respect of the applicable Person’s creditors generally or any substantial
portion of its creditors, in each case whether undertaken under U.S. Federal,
state, or foreign law.
“Liens” shall mean any interest in property securing an obligation owed to, or
claimed by, a Person other than the owner of the property, whether such interest
is based on jurisprudence, statute or contract, and including without limitation
the lien or security interest arising from a mortgage, pledge, security
agreement, production payment, conditional sale, bond for deed or trust receipt
or a lease, consignment or bailment for security purposes. For purposes of this
definition, a Person shall be deemed to be the owner of any property that it has
acquired or holds subject to a conditional sale agreement, financing lease or
other arrangement pursuant to which title to such property has been retained by
or vested in some other Person for security purposes.
“Non-Payment Blockage Period” means, with respect to any Non-Payment Default,
the period from and including the date of receipt by the Noteholders of a
Non-Payment Default Notice relating thereto until the first to occur of (a) the
date upon which the Senior Indebtedness has been paid in full in cash, all
commitments of the holders of Senior Indebtedness to make loans or extensions of
credit have terminated, and all letters of credit issued by any holder of Senior
Indebtedness have expired, terminated or become fully collateralized in cash,
(b) the 90th day after receipt by the Noteholders of such Non-Payment Default
Notice, (c) the date on which the Non-Payment Default that is the subject of
such Non-Payment Default Notice has been waived in writing by the applicable
holder or holders of the Senior Indebtedness or the Senior Indebtedness
Representative on their behalf, or has been cured or otherwise ceased to exist,
or (d) the date upon which the Person(s) giving such Non-Payment Default Notice
notify the Noteholders in writing of the termination of such Non-Payment
Blockage Period.

 

4



--------------------------------------------------------------------------------



 



“Non-Payment Default” means the occurrence of any event under any Bank Loan
Document, not constituting a Payment Default, which gives the holder(s) of the
Senior Indebtedness under the Bank Loan Agreement, or the Senior Indebtedness
Representative acting on behalf of such holder(s), the right to cause the
maturity of such Senior Indebtedness to be accelerated immediately without any
further notice (except such notice as may be required to effect such
acceleration), including (if applicable) by virtue of the expiration of any
applicable grace period.
“Non-Payment Default Notice” means a written notice from or on behalf of the
Senior Indebtedness Representative that a Non-Payment Default has occurred and
is continuing which identifies such Non-Payment Default and specifically
designates such notice as a “Non-Payment Default Notice”.
“Note Agreement” shall have the meaning specified in Recital A of this
Agreement.
“Note Documents” means, collectively, (a) the Note Agreement, (b) the NPA Notes
or any other instrument evidencing Subordinated Obligations, (c) all Note
Security Documents, (d) all guarantees of the Subordinated Obligations, (d) all
other documents, instruments or agreements relating to the Subordinated
Obligations now or hereafter executed or delivered by and among the Company, any
Subsidiary, the Noteholder Collateral Agent or any Noteholder, and (e) all
renewals, extensions, amendments, modifications or restatements of the
foregoing.
“Noteholder Collateral Agent” shall have the meaning specified in the preamble
of this Agreement.
“Noteholders” shall have the meaning specified in the preamble of this
Agreement.
“Note Security Documents” shall have the meaning specified in Recital E of this
Agreement.
“NPA Notes” shall have the meaning specified in Recital A of this Agreement.
“Payment Blockage Period” means, with respect to any Payment Default or Senior
Indebtedness Acceleration, the period from and including the date of receipt by
the Noteholders of a Payment Default Notice relating thereto until the first to
occur of (a) the date upon which the Senior Indebtedness has been paid in full
in cash, all commitments of the holders of Senior Indebtedness to make loans or
extensions of credit have terminated, and all letters of credit issued by any
holder of Senior Indebtedness have expired, terminated or become fully
collateralized in cash, (b) if such Payment Default Notice relates to a Payment
Default, the date on which the Payment Default which is the subject of such
Payment Default Notice has been waived in writing by the applicable holder or
holders of the Senior Indebtedness or the Senior Indebtedness Representative on
their behalf, or has been cured or otherwise ceased to exist, or if such Payment
Default Notice relates to a Senior Indebtedness Acceleration, the date on which
such acceleration is rescinded, annulled or otherwise ceased to exist, or
(c) the day upon which the Person(s) giving such Payment Default Notice notify
the Noteholders in writing of the termination of such Payment Blockage Period.

 

5



--------------------------------------------------------------------------------



 



“Payment Default” means a default by the Company or any Guarantor in the payment
of any amount owing with respect to the Senior Indebtedness, whether with
respect to principal, interest, premium, letter of credit reimbursement
obligations, commitment fees or letter of credit fees or otherwise when the same
becomes due and payable, whether at maturity or at a date fixed for payment of
an installment or prepayment or by declaration or acceleration or otherwise.
“Payment Default Notice” means a written notice from or on behalf of the Senior
Indebtedness Representative that either (i) a Payment Default with respect to
specified Senior Indebtedness has occurred and is continuing, or (ii) a Senior
Indebtedness Acceleration with respect to such Senior Indebtedness has occurred
and is continuing.
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof, or any other form of entity.
“Reorganization Securities” means (a) debt securities that are issued pursuant
to an Insolvency Proceeding the payment of which is subordinate and junior at
least to the extent provided in Article II to the payment of the Senior
Indebtedness outstanding at the time of the issuance thereof (including any
refinancing of Senior Indebtedness pursuant to an Insolvency Proceeding) and to
the payment of all debt securities issued in exchange for such Senior
Indebtedness in such Insolvency Proceeding (whether such subordination is
effected by the terms of such securities, by an order or decree issued in such
Insolvency Proceeding, by agreement of the Noteholders or otherwise), or
(b) equity securities that are issued pursuant to an Insolvency Proceeding;
provided, in either case, that such securities are authorized by an order or
decree made by a court of competent jurisdiction in such Insolvency Proceeding.
“Required Banks” means, at any time, Banks in the aggregate holding at least
sixty-six and two-thirds percent (66-2/3%) of the outstanding principal amount
of loans under the Bank Loan Agreement, or if no such loans are then
outstanding, Banks holding at least sixty-six and two-thirds percent (66-2/3%)
of the total commitments under the Bank Loan Agreement.
“Required Noteholders” means, at any time, the holder or holders of greater than
50% of the aggregate principal amount of the NPA Notes outstanding at such time.
“Scheduled Payment” shall have the meaning specified in Section 2.2.

 

6



--------------------------------------------------------------------------------



 



“Senior Indebtedness” means and includes (a) all principal indebtedness for
loans now outstanding or hereafter incurred, and all letter of credit
reimbursement obligations now existing or hereafter arising, under the Bank Loan
Agreement, provided that the aggregate outstanding principal amount of Senior
Indebtedness under this clause (a) shall not exceed $125,000,000 at any time,
and provided further, that if the aggregate principal amount of Senior
Indebtedness (constituting principal and letter of credit reimbursement
obligations) shall exceed $125,000,000, then the subordination of the NPA Notes
as contemplated by Article II to the Senior Indebtedness of $125,000,000 or less
shall not be impaired but shall be ineffective with respect to any amount in
excess of $125,000,000, (b) all amounts now or hereafter owing to any of the
Banks or any of their Affiliates under any Eligible Swap Agreement, (c) all
interest accruing on the Senior Indebtedness described in the preceding clauses
(a) and (b), and (d) all other monetary obligations (whether now outstanding or
hereafter incurred) for which the Company or any Guarantor is responsible or
liable as obligor, guarantor or otherwise under or pursuant to any of the Bank
Loan Documents including, without limitation, all fees, premiums, yield
protections, breakage costs, damages, indemnification obligations, reimbursement
obligations, and expenses (including, without limitation, fees and expenses of
counsel to the Senior Indebtedness Representative and the Banks) together with
interest on the foregoing to the extent provided for in the Bank Loan Documents.
The interest described in the preceding clause (c) and the premiums described in
the preceding clause (d) include, without limitation, all interest accruing
after the commencement of any Insolvency Proceeding, and “make-whole” or other
premiums, payable under the terms of the Bank Loan Agreement, whether or not
such interest or premiums constitute an allowed, secured or unsecured claim in
any such Insolvency Proceeding.
“Senior Indebtedness Acceleration” means, with respect to the Senior
Indebtedness under the Bank Agreement, that the holder or holders of such Senior
Indebtedness, or an agent or representative on behalf of such holder or holders,
have caused the maturity of such Senior Indebtedness to be accelerated.
“Senior Indebtedness Default” means a Payment Default or a Non-Payment Default .
“Senior Indebtedness Representative” means (a) initially, the Bank Agent, or
(b) such other Person selected by the Required Banks to replace the Bank Agent
or the then-serving Senior Indebtedness Representative.
“Series A Notes” shall have the meaning specified in Recital A of this
Agreement.
“Standstill Period” means the period beginning with the commencement of a
Blockage Period and ending on the earliest of (a) the date when the Senior
Indebtedness Default giving rise to such Blockage Period has been cured or
waived in writing, (b) the date that the Senior Indebtedness has been repaid in
full in cash, all commitments of the holders of Senior Indebtedness to make
loans or extensions of credit have terminated, and all letters of credit issued
by any holder of Senior Indebtedness have expired, terminated or become fully
collateralized in cash, (c) the date that is 90 days after the commencement of a
Blockage Period, (d) the end of the Non-Payment Blockage Period applicable to
such Senior Indebtedness Default, (e) the date on which a Senior Indebtedness
Acceleration occurs or any holder of Senior Indebtedness commences proceedings
to collect any Senior Indebtedness or realize upon any collateral for any Senior
Indebtedness and (f) the date upon which any Insolvency Proceeding is commenced.

 

7



--------------------------------------------------------------------------------



 



“Subordinated Obligations” means any and all indebtedness (whether for
principal, interest, premium, breakage costs, fees, indemnifications or
otherwise, but not expenses) now or hereafter owing by the Company or any
Guarantor under or in connection with the Note Agreement or any other Note
Document, or any letter agreement or other agreement providing for the payment
of fees in connection therewith.
“Subsidiary” means each corporation of which the Company owns, directly or
indirectly, 50% or more of the outstanding capital stock, and each partnership,
limited liability company or other Person of which the Company owns, directly or
indirectly, 50% or more of the outstanding partnership, membership or other
ownership or voting interest.
“Swap Agreement” means any agreement or arrangement providing for payments that
are related to, or the value of which is dependent upon, fluctuations of
interest rates, currency exchange rates or forward rates, or fluctuations of
commodity prices, including without limitation any swap agreement, cap, collar,
floor, exchange transaction, forward agreement or exchange or protection
agreement or similar futures contract or swap or other derivative agreement
related to interest rates, currency exchange rates or hydrocarbons or other
commodities, or any option with respect to such transaction.
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements.
ARTICLE II
TERMS OF SUBORDINATION
Section 2.1 Subordination of Obligations. The Company and each Subsidiary
covenant and agree, and each Noteholder by its acceptance of an NPA Note
covenants and agrees, that the payment of the Subordinated Obligations shall, to
the extent set forth in this Agreement, be subordinate and junior and subject in
right of payment to the prior payment in full in cash of all Senior
Indebtedness, whether outstanding on the date hereof or hereafter created,
incurred, assumed or guaranteed.
Section 2.2 Payment Default or Acceleration. Except under circumstances when the
terms of Section 2.5 are applicable, if (a) a Payment Default or Senior
Indebtedness Acceleration shall have occurred and be continuing and (b) the
Noteholder Collateral Agent shall have received a Payment Default Notice, then
during the applicable Payment Blockage Period neither the Company nor any
Subsidiary may make, and no Noteholder shall accept, receive or collect, any
direct or indirect payment or distribution of any kind or character (in cash,
securities, other property, by setoff or otherwise, other than Reorganization
Securities) of any properties or assets of the Company or any Subsidiary on
account of the Subordinated Obligations; provided, however, that in the case of
any payment on or in respect of any Subordinated Obligation that

 

8



--------------------------------------------------------------------------------



 



would (in the absence of any such Payment Default Notice) have been due and
payable on any date (a “Scheduled Payment Date”) during such Payment Blockage
Period pursuant to the terms of the Note Agreement as in effect on the date
hereof or as amended consistent with the provisions of Section 2.12, the
provisions of this Section 2.2 shall not prevent the making and acceptance of
such payment (a “Scheduled Payment”), together with any additional default
interest as is due on the NPA Notes, on or after the date immediately following
the termination of such Payment Blockage Period. In the event that,
notwithstanding the foregoing, the Company or any Subsidiary shall make any
payment or distribution to any Noteholder prohibited by the foregoing provisions
of this Section 2.2, then and in such event such payment or distribution shall
be held in trust for the benefit of, and immediately shall be paid over to, the
holders of the Senior Indebtedness or the Senior Indebtedness Representative for
application against the Senior Indebtedness remaining unpaid until such Senior
Indebtedness is paid in full in cash. Any Payment Default Notice shall be deemed
received by the Noteholder Collateral Agent upon the date of actual receipt by
it of such Payment Default Notice in writing.
Section 2.3 Non-Payment Default. Except under circumstances when the terms of
Section 2.2 or Section 2.5 are applicable, if (a) a Non-Payment Default shall
have occurred and be continuing, (b) the Noteholder Collateral Agent shall have
received a Non-Payment Default Notice, and (c) no Non-Payment Default Notice
shall have been received within the 365-day period immediately preceding the
receipt of such Non-Payment Default Notice, then neither the Company nor any
Subsidiary may make, and no Noteholder shall accept, receive or collect, any
direct or indirect payment or distribution of any kind or character (in cash,
securities, other property, by setoff or otherwise, other than Reorganization
Securities) of any properties or assets of the Company or any Subsidiary on
account of the Subordinated Obligations during the Non-Payment Blockage Period;
provided, however, that in the case of any payment on or in respect of any
Subordinated Obligation that would (in the absence of any such Non-Payment
Default Notice) have been due and payable on any Scheduled Payment Date during
such Non-Payment Blockage Period pursuant to the terms of the Note Agreement as
in effect on the date hereof or as amended consistent with the requirements of
Section 2.12, the provisions of this Section 2.3 shall not prevent the making
and acceptance of such Scheduled Payment, together with any additional default
interest as is due on the NPA Notes, on or after the date immediately following
the termination of such Non-Payment Blockage Period; and provided, further, that
Non-Payment Blockage Periods shall not be in effect for more than 180 days
during any period of 365 consecutive days. In the event that, notwithstanding
the foregoing, the Company or any Subsidiary shall make any payment or
distribution to any Noteholder prohibited by the foregoing provisions of this
Section 2.3, then and in such event such payment or distribution shall be held
in trust for the benefit of, and immediately shall be paid over to, the holders
of the Senior Indebtedness or the Senior Indebtedness Representative for
application against the Senior Indebtedness remaining unpaid until such Senior
Indebtedness is paid in full in cash. Any Non-Payment Default Notice shall be
deemed received by the Noteholder Collateral Agent upon the date of actual
receipt by it of such Non-Payment Default Notice in writing.

 

9



--------------------------------------------------------------------------------



 



Section 2.4 Standstill. At any time that the Noteholders are not permitted to
receive payments on the Subordinated Obligations pursuant to either Section 2.2
or Section 2.3, the Noteholders and the Noteholder Collateral Agent will not
commence any Enforcement Action relative to the Company or any Subsidiary during
the Standstill Period. Upon the termination of the Standstill Period, the
Noteholders and the Noteholder Collateral Agent may exercise all rights or
remedies they may have in law or equity; provided, however, that if a Standstill
Period terminates pursuant to clause (e) of the definition thereof, neither the
Noteholder Collateral Agent nor any Noteholder shall exercise any remedies
against, or attempt to foreclose upon, garnish, sequester or execute upon, any
property known to it to constitute collateral for the Senior Indebtedness (other
than to file or record any judgment Liens it may have obtained against such
collateral) during the period that such Standstill Period would have been in
effect but for termination pursuant to clause (e) of the definition of
“Standstill Period;” provided further, that the Payment Blockage Period or the
Non-Payment Blockage Period, as the case may be, if not also terminated, shall
continue for its full period notwithstanding the termination of the Standstill
Period. Notwithstanding the foregoing, no Standstill Period may be commenced
while any other Standstill Period exists or within 365 days following the
termination of any prior Standstill Period (provided that this sentence shall
not relieve any Noteholder of its obligation to provide notice under
Section 2.9).
Section 2.5 Insolvency; Bankruptcy; Etc. In the event of the institution of any
Insolvency Proceeding relative to the Company or any Subsidiary, then:
(a) The holders of the Senior Indebtedness shall be entitled to receive payment
in full in cash of the Senior Indebtedness before the Noteholders are entitled
to receive any direct or indirect payment or distribution of any kind or
character, whether in cash, property or securities (other than Reorganization
Securities) on account of the Subordinated Obligations.
(b) Any direct or indirect payment or distribution of any kind or character,
whether in cash, property or securities, by setoff or otherwise, which may be
payable or deliverable in such proceedings in respect of the Subordinated
Obligations but for the provisions of this Article II shall be paid or delivered
by the Person making such payment or distribution, whether the Company, a
Subsidiary of the Company, a trustee in bankruptcy, a receiver, a liquidating
trustee, or otherwise, directly to the holders of the Senior Indebtedness or the
Senior Indebtedness Representative, to the extent necessary to make payment in
full in cash of all Senior Indebtedness remaining unpaid; provided, however,
that no such delivery of any Reorganization Securities shall be made to any
holders of the Senior Indebtedness or to the Senior Indebtedness Representative.
In the event that, notwithstanding the foregoing provisions of this Section 2.5,
any Noteholder shall receive any such payment or distribution of any kind or
character, whether in cash, property or securities, by setoff or otherwise,
before all Senior Indebtedness is paid in full in cash, which is required to be
paid to the holders of the Senior Indebtedness under the foregoing provisions of
this Section 2.5, then and in such event such payment or distribution shall be
held in trust for the benefit of and immediately shall be paid over to the
holders of the Senior Indebtedness or the Senior Indebtedness Representative for
application to the payment of all Senior Indebtedness remaining unpaid until all
such Senior Indebtedness shall have been paid in full in cash.
(c) If no proof of claim is filed in any Insolvency Proceeding with respect to
any Subordinated Obligations by the tenth day prior to the bar date for any such
proof of claim, the Senior Indebtedness Representative may, after written notice
to the Noteholders, file such a proof of claim on behalf of the Noteholders, and
each Noteholder hereby irrevocably appoints the Senior Indebtedness
Representative as its agent and attorney-in-fact for such limited purpose;
provided, that the foregoing shall not confer upon the holder of any Senior
Indebtedness the right to vote on behalf of any Noteholder in any Insolvency
Proceedings.

 

10



--------------------------------------------------------------------------------



 



Section 2.6 No Impairment. No right of any present or future holder of Senior
Indebtedness, or of the Senior Indebtedness Representative, to enforce
subordination as herein provided shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of the Company or any
Subsidiary or by any non-compliance by the Company or any Subsidiary with the
terms, provisions, and covenants of this Article II, the Note Agreement or the
NPA Notes, regardless of any knowledge thereof any such Noteholder may have or
be otherwise charged with. The provisions of this Article II shall be
enforceable directly by any present or future holder of the Senior Indebtedness
and/or the Senior Indebtedness Representative.
Section 2.7 Rights of Creditors; Subrogation. The provisions of this Article II
are for the purpose of defining the relative rights of the holders of the Senior
Indebtedness on the one hand, and the Noteholders on the other hand, and nothing
herein shall impair, as between the Company and the Guarantors and the
Noteholders, the obligations of the Company and the Guarantors, which are
unconditional and absolute, to pay to the Noteholders the principal thereof and
interest and yield-maintenance amount or other premium, if any, thereon in
accordance with their terms and the provisions thereof, nor shall anything
herein, except as otherwise provided in Section 2.4, prevent the Noteholders or
the Noteholder Collateral Agent from exercising all remedies otherwise permitted
by applicable law or hereunder upon default under the Note Agreement or under
the NPA Notes (including the right to demand payment and sue for performance
thereof and of the NPA Notes and to accelerate the maturity thereof as provided
by the terms of the NPA Notes), subject to the rights of holders of the Senior
Indebtedness under this Article II. Upon payment in full of the Senior
Indebtedness in cash and termination of the commitments of the holders of the
Senior Indebtedness to make loans or extensions of credit under the Bank Loan
Agreement, and expiration, termination or cash collateralization of all letters
of credit issued by any holder of the Senior Indebtedness, the Noteholders
shall, to the extent of any payments or distributions paid or delivered to the
holders of the Senior Indebtedness or otherwise applied to the Senior
Indebtedness pursuant to the provisions of this Article II, be subrogated to the
rights of the holders of the Senior Indebtedness to receive payments or
distributions of assets of the Company or any Guarantor made on Senior
Indebtedness (and any security therefor) until the Subordinated Obligations
shall be paid in full (and, for this purpose, no such payments or distributions
paid or delivered to the holders of the Senior Indebtedness or to the Senior
Indebtedness Representative, or otherwise applied to the Senior Indebtedness,
shall be deemed to have discharged the Subordinated Obligations), and, for the
purposes of such subrogation, no payments to the holders of the Senior
Indebtedness or to the Senior Indebtedness Representative of any cash, assets,
stock, or obligations to which the Noteholders would be entitled except for the
provisions of this Article II shall, as between the Company and the Guarantors,
any of their respective creditors (other than the holders of the Senior
Indebtedness), and the Noteholders, be deemed to be a payment by the Company or
any Guarantor to or on account of Senior Indebtedness. The fact that failure to
make any payment on account of the Subordinated Obligations is caused by reason
of the operation of any provision of this Article II shall not be construed as
preventing the occurrence of an Event of Default.

 

11



--------------------------------------------------------------------------------



 



Section 2.8 Payments on Senior Indebtedness. In the event that any Noteholder
determines in good faith that evidence is required with respect to the right of
any holder of the Senior Indebtedness to participate in any payment or
distribution from such Noteholder pursuant to this Article II or the amount of
such participation, such Noteholder may request such Person to furnish evidence
to the reasonable satisfaction of such Noteholder as to the amount of Senior
Indebtedness held by such Person, the extent to which such Person is entitled to
participate in such payment or distribution and any other facts pertinent to the
rights of such Person under this Article II, and if such evidence is not
furnished, such Noteholder may defer any payment to such Person pending judicial
determination as to the right of such Person to receive such payment; provided
that, upon the written request of such Person to such Noteholder, such payment
shall be made to the court having jurisdiction over such judicial determination
or to another Person mutually satisfactory to such Person and such Noteholder,
as escrowee, to be held and invested pending such judicial determination in
accordance with such instructions as shall be mutually satisfactory to such
Person and such Noteholder and, upon such judicial determination becoming final
and non-appealable, to be distributed in accordance therewith to the Person
entitled thereto.
Section 2.9 Notice of Acceleration, Enforcement Action.
(a) Each Noteholder agrees that in the event any Event of Default shall occur,
and as a result thereof, any Noteholder accelerates maturity of any NPA Note,
then such Noteholder shall give prompt (and in any event within three
(3) Business Days) notice thereof in writing to the Senior Indebtedness
Representative with a copy to the Noteholder Collateral Agent. Neither the
Company nor any Subsidiary may pay the NPA Notes until ten (10) Business Days
after the Senior Indebtedness Representative receives the notice described above
and, after that ten (10) Business Day period, may pay the NPA Notes, and the
Noteholders may receive or collect such payment, only if the provisions of this
Article II do not prohibit such payment at that time.
(b) Each Noteholder and the Noteholder Collateral Agent agree that in the event
any Event of Default shall occur and, as a result thereof, such Noteholder or
the Noteholder Collateral Agent intends to commence any Enforcement Action, then
such Noteholder or the Noteholder Collateral Agent, as the case may be, shall
first deliver notice thereof in writing to the Senior Indebtedness
Representative (with a copy (x) to the Noteholder Collateral Agent, if such
notice is being given by one or more Noteholders, or (y) to each Noteholder, if
such notice is being given by the Noteholder Collateral Agent) both (i) not less
than ten (10) days prior to taking any such Enforcement Action, and (ii) one
(1) Business Day after such Enforcement Action is taken.
Section 2.10 Reinstatement. The provisions of this Article II shall remain in
force and effect until the indefeasible payment in full of all Senior
Indebtedness and the termination of all commitments of the holders of the Senior
Indebtedness to make loans or extensions of credit, and the expiration,
termination or cash-collateralization of all letters of credit issued by any
holder of the Senior Indebtedness. To the extent any payment of or distribution
in respect of the Senior Indebtedness (whether by or on behalf of the Company or
any of its Subsidiaries, as proceeds of security or enforcement of any right of
set-off or otherwise) is declared to be fraudulent or preferential, set aside or
required to be paid to the Company or any Subsidiary or any receiver, trustee in
bankruptcy, liquidating trustee, agent or other similar Person under any
bankruptcy, insolvency, receivership, fraudulent conveyance or similar law, then
if such payment or distribution is recovered by, or paid over to, the Company or
any Subsidiary or such receiver, trustee in bankruptcy, liquidating trustee,
agent or other similar Person, the Senior Indebtedness or part thereof
originally intended to be satisfied shall be deemed to be reinstated and
outstanding as if such payment has not occurred and the provisions of this
Article II shall continue to be applicable in respect of said reinstated Senior
Indebtedness.

 

12



--------------------------------------------------------------------------------



 



Section 2.11 Rights of Holders of the Senior Indebtedness. The holders of the
Senior Indebtedness may, at any time and from time to time subject to the terms
of the Senior Indebtedness, without the consent of or notice to the Noteholders
or the Noteholder Collateral Agent, without incurring responsibility to the
Noteholders and without impairing or releasing the subordination or other
benefits provided in this Article II or the obligations hereunder of the
Noteholders to the holders of the Senior Indebtedness, do any one or more of the
following: (a) change the manner, place or terms of payment or extend the time
of payment of, or renew, increase (but not in excess of the cap provided for in
the definition of “Senior Indebtedness”), alter or amend, Senior Indebtedness or
any instrument evidencing the same or any covenant or agreement under which
Senior Indebtedness is outstanding or secured or any liability of any obligor
thereon; (b) sell, exchange, release or otherwise deal with any property
pledged, mortgaged or otherwise securing Senior Indebtedness; (c) settle or
compromise any Senior Indebtedness or any liability of any obligor thereon or
release any Person liable in any manner for the payment of Senior Indebtedness;
and (d) waive any default under Senior Indebtedness and exercise or refrain from
exercising any rights against the Company, any Subsidiary or any other Person.
The foregoing provisions are not intended to permit a change to the definition
of “Senior Indebtedness”.
Section 2.12 Liens.
(a) All Liens granted by the Company, or, if applicable, any Guarantor, which at
any time secure the Note Agreement, any NPA Note or any other Note Security
Document are hereby made, and will at all times prior to the full payment or
discharge of the Senior Indebtedness be subject and subordinate to all Liens
granted by the Company or any Guarantor which at any time secure the Senior
Indebtedness, which subordination shall be effective whether or not all such
Liens securing Senior Indebtedness have been properly recorded, filed and
otherwise perfected prior to all such Liens securing any NPA Note and regardless
of the relative priority of such Liens as determined without regard to this
Article II. The mortgages included in the Bank Loan Documents do (and other
mortgages, security agreements and similar documents may) describe the
indebtedness secured thereby in a manner which might include indebtedness other
than the Senior Indebtedness. For so long as any NPA Note is outstanding, as
between the Noteholders and the holders of the Senior Indebtedness, only the
Senior Indebtedness shall be deemed to be secured by any Liens granted under the
Bank Loan Documents.
(b) Each Noteholder agrees that it will not initiate, join in or prosecute any
claim, action or other proceeding challenging the validity or enforceability of
the Senior Indebtedness or the Liens securing the Senior Indebtedness.
(c) So long as this Agreement remains in effect, whether or not any Insolvency
Proceeding has been commenced by or against the Company or any Subsidiary, the
parties hereto agree that the Company shall not, and shall not permit any
Subsidiary to:

 

13



--------------------------------------------------------------------------------



 



(i) grant or permit any additional Liens on any asset or property to secure any
Subordinated Obligations unless it has granted or concurrently grants a Lien on
such asset or property to secure the Senior Indebtedness (it being understood
that, to the extent that the foregoing provisions of this Section 2.12(c)(i) are
not complied with for any reason, the Noteholder Collateral Agent and the
Noteholders agree that any amounts received by or distributed to any of them
pursuant to or as a result of Liens granted in contravention of this
Section 2.12(c)(i) shall be subject to the penultimate sentence of Section 2.2);
or
(ii) grant or permit any additional Liens on any asset or property to secure any
Senior Indebtedness unless it has granted or concurrently grants a Lien on such
asset or property to secure the Subordinated Obligations.
(d) The parties hereto agree that it is their intention that the collateral
securing the Senior Indebtedness and the Subordinated Obligations be identical.
In furtherance of the foregoing, the parties hereto agree, subject to the other
provisions of this Agreement:
(i) upon request by the Senior Indebtedness Representative or the Noteholder
Collateral Agent, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the collateral and the steps taken to perfect their respective
Liens thereon and the identity of the respective parties obligated under the
Bank Loan Documents and the Note Documents; and
(ii) that the documents and agreements creating or evidencing the collateral for
the Senior Indebtedness and the Subordinated Obligations shall be in all
material respects the same forms of documents other than with respect to the
first lien and the second lien nature of the obligations thereunder.
Section 2.13 Asset Sales. Each Noteholder agrees that it will not take any
action that would hinder any sale, transfer or other disposition of any property
of the Company or any Subsidiary so long as such sale or other disposition is
made in compliance with Section 6.8 of the Bank Agreement, as in effect on the
Date of Closing.
Section 2.14 Purchase of Senior Indebtedness.
The Senior Indebtedness Representative, on behalf of itself and the Banks (and,
where appropriate with regard to the Eligible Swap Agreements, their respective
Affiliates), and the Company hereby agree with the Noteholders that, if the
Senior Indebtedness Representative delivers a Payment Default Notice to the
Noteholders, then the Noteholders may (but shall not be obligated to) purchase
the Senior Indebtedness and all of the rights, titles and interests of the
Senior Indebtedness Representative and the Banks under the Bank Loan Documents,
by giving notice of one or more Noteholders’ intent to buy within ten days after
delivery of such Payment Default Notice and consummating such sale within thirty
days after the delivery of such Payment Default Notice for a price in
immediately available funds equal to the unpaid principal of and accrued
interest on the Senior Indebtedness, the cash collateralization amount of
outstanding letters of credit under the Bank Loan Agreement at par value plus
5%, all other amounts then due to the Senior Indebtedness Representative and the
Banks under the Bank Loan Agreement and all unpaid amounts and Swap Termination
Value payments due to the Banks (and their respective Affiliates, where
appropriate) of the Eligible Swap Agreements, all subject to documentation
reasonably acceptable to the Senior Indebtedness Representative, the Banks and
the Noteholders, but without any necessity for any consent from the Company or
any Guarantor.

 

14



--------------------------------------------------------------------------------



 



ARTICLE III
MISCELLANEOUS
Section 3.1 No Partnership or Joint Venture. Nothing contained in this
Agreement, and no action taken by any party to this Agreement pursuant hereto,
is intended to constitute or shall be deemed to constitute the Noteholders and
the Banks (or any of them) a partnership, association, joint venture or other
entity.
Section 3.2 Possessory Collateral. The Senior Indebtedness Representative agrees
to hold that part of the collateral that is in its possession or control (or in
the possession or control of its agents or bailees), to the extent that
possession or control thereof is taken to perfect a Lien thereon under the
Uniform Commercial Code (such collateral being the “Pledged Collateral”), as
collateral agent for the holders of the Senior Indebtedness and as bailee for
the Noteholder Collateral Agent (such bailment being intended, among other
things, to satisfy the requirements of Sections 8-301(a)(2) and 9-313(c) of the
Uniform Commercial Code) solely for the purpose of perfecting the security
interest granted under the Bank Loan Documents and the Note Documents,
respectively. The parties agree that the Senior Indebtedness Representative
shall have no fiduciary duties to the Noteholder Collateral Agent or the
Noteholders with respect to the Pledged Collateral and that its sole duty to the
Noteholder Collateral Agent and the Noteholders with respect to the Pledged
Collateral shall be to use the same degree of care that it uses at the time with
respect to its holding of similar collateral for its own account.
Section 3.3 Notices; Identification of Lenders.
(a) Unless otherwise specified herein, all notices, requests and other
communications to any party hereunder (including, without limitation, those
given to the Noteholder Collateral Agent pursuant to Section 2.2 and
Section 2.3) shall be in writing (including overnight delivery service,
facsimile copy or similar writing) and shall be given to such party at its
address or facsimile number specified on the signature pages hereof, or such
other address or facsimile number as such party may hereafter specify in writing
for the purpose by notice to the other parties hereto. All such notices and
other communications shall, when mailed, delivered by overnight delivery service
or transmitted by facsimile, be effective when deposited in the mails, delivered
to the overnight delivery service or transmitted by facsimile with receipt
confirmed and with a copy sent by mail or overnight delivery service,
respectively.
(b) Until notified otherwise in accordance with the provisions of this
Section 3.3, each party hereto shall be entitled to assume, for all purposes
hereunder, that the name and address of each other party hereto is as set forth
for such other party on the signature pages hereto or to the applicable
Supplement hereto. Upon the request from time to time of the Senior Indebtedness
Representative, the Company shall provide to the Senior Indebtedness
Representative, within five Business Days after such request, a copy of the
registry of Noteholders maintained by the Company in accordance with the terms
of the Note Agreement.

 

15



--------------------------------------------------------------------------------



 



Section 3.4 Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed by (a) the Required Noteholders, (b) the Senior Indebtedness
Representative or the Required Banks, and (c) if the rights or duties of the
Noteholder Collateral Agent are affected thereby, the Noteholder Collateral
Agent.
Section 3.5 Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, and all of which taken
together shall constitute a single agreement, with the same effect as if the
signatures thereto were upon the same instrument.
Section 3.6 Benefits. This Agreement is solely for the benefit of and shall be
binding upon the parties hereto and their successors or assigns, and no other
Person or entity (other than the Company, but only to the extent expressly set
forth herein) shall have any right, benefit, priority or interest under or by
reason of this Agreement. No Noteholder or Bank shall assign its rights under
the Note Documents or the Bank Loan Documents, as the case may be, without
causing the assignee of such rights to execute a joinder agreement in
substantially the form of Attachment A hereto (with appropriate revisions to
such form in the case of an assignment by a Bank). Each Noteholder acknowledges
and agrees that the provisions of Article II are, and are intended to be, an
inducement and a consideration to each holder of the Senior Indebtedness to
make, extend and continue the credit constituting the Senior Indebtedness; and
each holder of the Senior Indebtedness shall be deemed conclusively to have
relied upon the provisions of Article II in permitting the Company and the
Guarantors to incur the Subordinated Obligations and in making, extending,
continuing and/or acquiring such Senior Indebtedness.
Section 3.7 Term. This Agreement shall remain in effect until all Senior
Indebtedness is paid in full and no Bank shall have any commitment to lend or
otherwise extend credit under the Bank Loan Agreement and all letters of credit
issued by any holder of Senior Indebtedness have expired, terminated or become
fully collateralized in cash.
Section 3.8 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK EXCEPT THAT THE RIGHTS, DUTIES AND OBLIGATIONS OF ANY
SUCCESSOR NOTEHOLDER COLLATERAL AGENT HEREUNDER AS AN AGENT FOR THE NOTEHOLDERS
SHALL BE GOVERNED BY THE LAW OF THE STATE IN WHICH SUCH SUCCESSOR NOTEHOLDER
COLLATERAL AGENT HAS ITS PRINCIPAL PLACE OF BUSINESS.

 

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers hereunto duly authorized as of the date
first above set forth.

              NOTE HOLDERCOLLATERAL AGENT:
 
            THE BANK OF NEW YORK TRUST COMPANY, N.A.
 
       
 
  By:   /s/ Geraldine Creswell
 
       
 
  Name:   Geraldine Creswell
 
  Title:   Assistant Treasurer
 
       
 
  Address:    
 
            10161 Centurion Parkway
2nd Floor
Jacksonville, FL 32256
Fax No: (904) 645-1921
Attn: Corporate Trust
Ms. Geraldine Creswell
Assistant Treasurer
 
            BANK AGENT:
 
            CAPITAL ONE, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Eric Broussard
 
       
 
  Name:   Eric Broussard
 
  Title:   Senior Vice President  
 
  Address:   5718 Westheimer Rd. Suite 600
 
      Houston, TX 77507
 
      Tel: (713) 435-5278
 
      Fax: (713) 435-5106

Signature Page to Intercreditor Agreement

 

 



--------------------------------------------------------------------------------



 



              BANKS:
 
            CAPITAL ONE, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Eric Broussard
 
       
 
  Name:   Eric Broussard
 
  Title:   Senior Vice President
 
       
 
  Address:   5718 Westheimer Rd, Suite 600
 
      Houston, TX 77057
 
      Tel: (713) 5278
 
      Fax: (713) 5106
 
            UNION BANK OF CALIFORNIA, N.A.
 
       
 
  By:   /s/ Randell L. Osterberg
 
       
 
  Name:   Randell L. Osterberg
 
  Title:   Sr. Vice President – US Marketing Manager  
 
  Address:    

Signature Page to Intercreditor Agreement

 

 



--------------------------------------------------------------------------------



 



              NOTEHOLDERS:
 
            THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
 
       
 
  By:   /s/ Kelly Brendel
 
       
 
      Vice President
 
            Address:
 
            c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, Texas 75201
Fax No: (214) 720-6299
Attention: Managing Director

Signature Page to Intercreditor Agreement

 

 



--------------------------------------------------------------------------------



 



              CONSENTED AND AGREED TO AS OF
THE DATE FIRST ABOVE WRITTEN:        
 
            GMX RESOURCES INC.        
 
           
By:
  /s/ Ken L. Kenworthy, Sr.
 
       
Name:
  Ken L. Kenworthy, Sr.        
Title:
  CFO        
 
           
Address:
           
 
            9400 N. Broadway, Suite 600
Oklahoma City, Oklahoma 73114
Attention: Ken Kenworthy, Sr.        
 
            ENDEAVOR PIPELINE INC.        
 
           
By:
  /s/ Ken L. Kenworthy, Sr.        
 
           
Name:
  Ken Kenworthy, Sr.        
Title:
  CEO        
 
           
Address:
  9400 N. Broadway, Suite 600        
 
  Oklahoma City, OK 73114        
 
            DIAMOND BLUE DRILLING CO.        
 
           
By:
  /s/ Rick Hart        
 
           
Name:
  Rick Hart        
Title:
  President        
 
           
Address:
  9400 N. Broadway, Suite 600        
 
  Oklahoma City, OK 73114        

Signature Page to Intercreditor Agreement

 

 



--------------------------------------------------------------------------------



 



Attachment A
SUPPLEMENT TO INTERCREDITOR AGREEMENT
[Date]
Re: GMX Resources Inc. Intercreditor Agreement dated as of July 31, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”; capitalized terms used herein and not otherwise
defined herein shall have the meaning provided in the Intercreditor Agreement).
Ladies and Gentlemen:
We acknowledge that we have received a copy of the Intercreditor Agreement and
that we agree to be bound by the terms and conditions set forth in the
Intercreditor Agreement and to be obligated thereunder as if we were an original
signatory thereto.
We hereby advise you of the following administrative details:
Address:
Facsimile:
Telephone:
IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed by its proper officer hereunto duly authorized.

              [NEW NOTEHOLDER]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title    

 

 